Exhibit 10.1 SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (this “ Agreement ”), is made as of the 13th day of August, 2015 (the “ Agreement Date ”), between VBI Vaccines, Inc., a Delaware corporation (the “ Company ”), and each of the other Persons (as defined below) set forth on the signature pages hereto (referred to herein, collectively, as the “ Purchasers ” and, individually, as a “ Purchaser ”). RECITALS WHEREAS , subject to the terms and conditions set forth in this Agreement and pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the “ Securities Act ”), and Rule 506 promulgated thereunder, the Company desires to issue and sell to the Purchasers, and the Purchasers, severally and not jointly, desire to purchase from the Company, up to an aggregate of 3,000,000 shares of common stock of the Company at one or more closings as more fully described in this Agreement (the “ Offering ”). AGREEMENT Now, Therefore , in consideration of the foregoing, and the representations, warranties, covenants and conditions set forth below, the Company and the Purchasers, intending to be legally bound, hereby agree as follows: 1.
